          Case 1:20-cv-04211-KPF Document 27 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND, WELFARE
 FUND,    ANNUITY     FUND,    APPRENTICESHIP, 20 CV 4211(KPF)
 JOURNEYMAN RETRAINING, EDUCATIONAL AND
 INDUSTRY FUND, TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS RELIEF AND
 CHARITY FUND, THE CARPENTER CONTRACTORS DEFAULT JUDGMENT
 ALLIANCE OF METROPOLITAN NEW YORK, and THE
 NEW YORK CITY DISTRICT COUNCIL OF CARPENTERS,

                                                         Plaintiffs,

                             -against-

 MINELLI CONSTRUCTION CO., INC. and FIDELITY AND
 DEPOSIT COMPANY OF MARYLAND,

                                                      Defendants.

       This action having been commenced on June 2, 2020, and a copy of the Summons and

Complaint having been served on Defendant Minelli Construction Co., Inc. (“Minelli”) on August

10, 2020, by serving Nancy Dougherty, an authorized person in the Corporation Division of the

Department of State, and Minelli not having answered the Complaint, and the time for answering

the Complaint having expired, and the Clerk of the Court having issued its certificate of default on

November 2, 2020; it is hereby ordered and adjudged that a default judgment be entered against

Minelli and that the Court enter an Order:

           1. Declaring that Minelli failed to remit all contributions and dues required under the
              collective bargaining agreement and that it is therefore liable for payment of the
              contributions, dues, and associated damages sought in this action;

           2. Directing Minelli to pay the Plaintiffs $57,136.02, consisting of interest owed in
              connection with contributions owed on the LaGuardia Project of $9,845.26;
              liquidated damages of $42,241.76; and attorneys’ fees and costs incurred in the
              action of $5,049.00.

           3. Awarding Plaintiffs post-judgment interest at the statutory rate.
Case 1:20-cv-04211-KPF Document 27 Filed 12/14/20 Page 2 of 2




                           _________________________________
                           Katherine Polk Failla
                           United States District Judge


                           This document was entered on the docket on


                            December 14, 2020
                           __________________________________




                           2
